In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 16-1132V
                                     Filed: January 23, 2019
                                       Not for Publication

*************************************
CHERON GOLDING,                            *
                                           *
             Petitioner,                   *
                                           *                    Damages decision based on
 v.                                        *                    stipulation; influenza (“flu”)
                                           *                    vaccine; transverse myelitis
SECRETARY OF HEALTH                        *                    (“TM”)
AND HUMAN SERVICES,                        *
                                           *
             Respondent.                   *
                                           *
*************************************
Randall G. Knutson, Mankato, MN, for petitioner.
Glenn A. Macleod, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

         On January 23, 2019, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that influenza “flu”
vaccine she received on October 17, 2013 caused her to suffer from transverse myelitis (“TM”),
neuromyelitis optica (“NMO”), diplopia, dysarthria, facial droop, extreme incontinence and
constipation, paresthesia, numbness and weakness to all extremities, and gait dysfunction.
Respondent denies that the flu vaccine caused petitioner’s TM or any other injury. Nonetheless,
the parties agreed to resolve this matter informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). This means the ruling will be available to anyone with access to the
Internet. Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to delete
such information prior to the document’s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall delete such
material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. A lump sum of $550,638.35, which amount represents compensation for first year life
       care expenses ($28,080.00), lost earnings ($337,558.35), and pain and suffering
       ($185,000.00), in the form of a check payable to petitioner; and

    b. A lump sum of $46,740.32 which amount represents reimbursement of a lien for services
       rendered on behalf of petitioner, in the form of a check payable jointly to petitioner and

                     Duchess County Department of Community and Family Services
                             Community and Family Services Legal Bureau
                                          60 Market Street
                                    Poughkeepsie, NY 12601-3294
                                          CDR ID# 105269
                                         ID#: 65-EX39435Y
                                 Attn: Thomas P. Delpizzo, Esq.; and

    c. An amount sufficient to purchase the annuity contract described in paragraph 10 of the
       attached stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2

IT IS SO ORDERED.


Dated: January 23, 2019                                           /s/ Laura D. Millman
                                                                   Laura D. Millman
                                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2